                  IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           WESTERN DIVISION
                         NO. 5: 19-CR-00258-BO-l 7


UNITED STATES OF AMERICA

             V.


AIED AWAD SHIBLI


                           FINAL ORDER OF FORFEITURE

      WHEREAS, on September 23, 2020, this Court entered an Amended

Preliminary Order of Forfeiture pursuant to the provision of 18 U.S.C. § 981(a)(l)(C),

based upon the defendant pleading guilty to 18 U .S.C. § 371, and agreeing to the

forfeiture of the property listed in the September 23, 2020 Amended Preliminary

Order of Forfeiture, to wit:

      a) $259,823 in U.S. Currency seized from AIED AWAD SHIBLI;

      b) 827 Cartons of Cigarettes;

      c) 1 Bag of Loose Cigarettes; and

      d) 2013 Ford F-150 Truck, VIN: EFTFX1EF9DFB96452, registered in the

         name of AIED AWAD SHIBLI; and

      e) $35,000 in U. S . Currency recovered from a secondary compartment located

         within the 2013 Ford F-1 50, VIN: EFTFX1EF9DFB96452, registered in the

         name of AIED AWAD SHIBLI;

      AND WHEREAS, the United States published notice of this forfeiture at the

www.forfeiture.gov web site for at least 30 consecutive days, between September 25,

                                          1
       Case 5:19-cr-00258-BO Document 1172 Filed 01/19/21 Page 1 of 2
2020 and October 24, 2020, as required by Rule G(4)(a)(iv)(C) of the Supplemental

Rules for Admiralty of Maritime Claims and Asset Forfeiture Actions. Said published

notice advised all third parties of their right to the petition the court within sixty (60)

days from the first day of publication date for a hearing to adjudicate the validity of

their alleged legal interest in the forfeited property;

      AND WHEREAS , it appears from the record that no claims, contested or

otherwise, have been filed for any of the subject property described in this Court's

Amended Preliminary Order of Forfeiture.

      It is HEREBY ORDERED, ADJUDGED and DECREED:

       1. That the personal property listed in the September 23, 2020 Amended

Preliminary Order of Forfeiture, is hereby forfeited to the United States. That the

United States Department of Homeland Security, and/or the United States

Department Treasury is directed to dispose of the property according to law,

including destruction.

      2.   That any and all forfeited funds shall be deposited by the United States

Department of Homeland Security, or the United States Department Treasury as

soon as located or recovered into the Department of Treasury's Assets Forfeiture

Fund in accordance with 28 U.S.C. § 524(c) and 21 U.S.C. § 881(e).

      SO ORDERED this i..t?day of January, 2021.




                                   United States District Judge

                                             2

        Case 5:19-cr-00258-BO Document 1172 Filed 01/19/21 Page 2 of 2
